Quillian, Judge.
Thomas L. Nichols alleging he was the only child of Mrs. Anna L. Bass, who “left no husband or other children,” brought this action for her wrongful death against Mr. and Mrs. J. A. Horton. The facts are substantially the same as those in case 43577. Appeal was taken from the overruling of the defendants’ general demurrer to the petition and their motion for summary judgment. Held:
This case is controlled by the companion case of Horton v. Nichols, 117 Ga. App. 748.

Judgment affirmed.


Bell, P. J., and Hall, J., concur.